Citation Nr: 0321821	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-15 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for anaplastic 
oligodendroglioma with a related seizure disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran had active service from February 1990 to December 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 RO decision, which denied service 
connection for status post glioma surgery with residual 
seizure disorder, also claimed as due to undiagnosed illness.  

In June 2000, the veteran requested a personal hearing at the 
RO before a Veterans Law Judge; however, in August 2000, he 
withdrew his hearing request.  

It is noted that the Board subsequently requested a medical 
specialist's opinion from the Veterans Health Administration 
(VHA) in August 2000.  That opinion was received in January 
2002, and the veteran's representative was notified and given 
an opportunity to respond to the opinion.  

It is also noted that, following receipt of the VHA opinion, 
the Board undertook additional development on the issue 
presented in this case, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  

In June 2002, the Board provided the veteran notice of the 
development, as required by Rule of Practice 903 (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903 (2002)), and afforded him an opportunity to respond.  



FINDINGS OF FACT

1.  The veteran served on active duty from February 1990 to 
December 1992.  

2.  In July 2003, prior to completion of action on the claim 
of service connection for anaplastic oligodendroglioma with a 
related seizure disorder, the Board received notice from the 
RO that the veteran had died in June 2003.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2003, the Board received notice from the RO that 
unfortunately the veteran had died in June 2003, during the 
pendency of his appeal for service connection for anaplastic 
oligodendroglioma with a related seizure disorder.  

A copy of the veteran's death certificate accompanied the 
notice.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 
Vet. App. 42 (1994).  

The appeal for service connection for anaplastic 
oligodendroglioma with a related seizure disorder, on the 
merits, has been rendered moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2002).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).  



ORDER

The appeal of the claim of service connection for anaplastic 
oligodendroglioma with a related seizure disorder is 
dismissed.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

